DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 7, 9-12 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear where in the specification as-originally filed “weighted intra prediction” is taught. The entire specification talks about Un-equal Weight Prediction (UWP); therefore, for the purpose of examination, the “weighted intra prediction” is equated to the “Un-equal Weight Prediction (UWP).” 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” cited in IDS, hereinafter “Wang” in view  Zhao et al. (US 2011/0249741) hereinafter “Zhao”.
As per claim 1, Wang discloses an intra prediction method performed by a decoding apparatus, the method comprising: deriving an intra prediction mode for a current block (Introduction in page 1 specifies HEVC with its 67 intra modes); determining whether a Position Dependent intra Prediction combination (PDPC)…is performed (page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not); deriving weights for a target sample of the current block when the weighted intra prediction is performed on the current block (section 2.2 and 2.3); deriving reference samples of the target sample according to the intra prediction mode (section 2; fig. 1); and deriving a prediction sample of the target sample by weighted summing the reference samples of the target sample based on the weights (section 2.2 and 2.3), wherein the PDPC is not performed when the weighted intra prediction is performed on the current block (page 4, last paragraph of section 3).

In the same field of endeavor, Zhao discloses determining whether…a weighted intra prediction of the current block is performed (paragraph 0142, The flag "MB_has_weighted_intra_block_ flag" may specify whether any block in the Macroblock uses the weighted intra prediction mode. If "MB_has_weighted_intra_block_ flag" is equal to 0, then no block in the Macroblock uses weighted intra prediction mode. If the flag "MB_has_weighted_intra_block_ flag" is equal to 1, then the Macroblock contains at least one block that uses weighted intra prediction mode);
Wang and Zhao are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
As per claim 2, Zhao discloses wherein, when the intra prediction mode of the current block is an angular intra prediction mode, the reference samples of the target sample include a first reference sample located in a prediction direction of the intra prediction mode with reference to the target sample and a second reference sample located in the opposite direction of the prediction direction of the intra prediction mode with reference to the target sample (paragraph 0134, a pixel value in a block in a set of blocks reconstructed subsequent to the first set of blocks reconstructed may be predicted by weighted interpolation of the values predicted by two modes that are of 180 degrees different in prediction direction. In some embodiments, a pixel value may be predicted according to: p(y,x)=w.sub.p1(y,x)*p1(y,x)+(1-w.sub.p1(y,x))p2(y,x), where p(y,x) may 
As per claim 3, Zhao discloses wherein the weights include a first weight for the first reference sample and a second weight for the second reference sample; Application No. : 16/625,5350456US; 17ASL876PCO1US01Filed: December 20, 2019Page: 3 of 7the first weight and the second weight are derived based on a temporary weight of the target sample; and the temporary weight of the target sample is derived based on a position of the target sample within the current block (paragraph 0134). 
As per claim 4, Zhao discloses wherein the temporary weight of the target sample is derived by a following equation:
 
    PNG
    media_image1.png
    24
    339
    media_image1.png
    Greyscale
where weight[x][y] represents the temporary weight; and x and y represent x and y components of the target sample when x and y components of a top-left sample of the current block are 0 and 0 (section 2.3, equations 11 and 12, wherein 1<<10 implies a bit shift operation corresponding to                         
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                            =
                            1024
                        
                    ).  
As per claims 5 and 6, arguments analogous to those applied for claim 4 are applicable for claims 5 and 6. 
As per claim 7, Wang and Zhao discloses the method claim 1, wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: determining whether the intra prediction mode is an intra prediction mode for the weighted intra prediction (Zhao; paragraph 0142, The flag 
As per claims 16 and 17, arguments analogous to those applied for claim 1 are applicable for claims 16 and 17; in addition, Zhao discloses a decoder-readable storage medium storing a video data comprising a decoder executable program (paragraph 0151).

7.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao .
As per claim 8, Wang and Zhao discloses the method claim 7; however, Wang or Zhao do not explicitly disclose wherein the deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode includes: deriving filtered reference samples by performing filtering based on a filter for the PDPC; deriving a temporary prediction sample of the target sample based on the intra prediction mode of the current block and the filtered reference samples; and deriving the prediction sample of the target sample by a weighted sum of at least one reference sample derived according to the intra prediction mode and the temporary prediction sample.
In the same field of endeavor, Said discloses wherein the deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode includes: deriving filtered reference samples by performing filtering based on a filter for the PDPC (fig. 2; paragraph 0031); deriving a temporary prediction sample of the target sample based on the intra prediction mode of the current block and the filtered reference samples (paragraph 0071); and deriving the prediction sample of the target sample by a weighted sum of at least one reference sample derived according to the intra prediction mode and the temporary prediction sample (paragraphs 0037-0038).
Wang, Zhao and Said are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the .
    
8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao et al. (US 2011/0249741) in further view of Zhao et al. (US 2017/0094313) hereinafter “Zhao_2”.
As per claim 9, Wang and Zhao discloses the method of claim 1, wherein when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor); however, Wang or Zhao do not explicitly disclose wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed may include: obtaining a non-separable secondary transform (NSST) index of the current block through a bitstream; when a value of the NSST index is 0, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed; 
In the same field of endeavor, Zhao_2 discloses obtaining a non-separable secondary transform (NSST) index of the current block through a bitstream (paragraph 0148); when a value of the NSST index is 0, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraph 0173, 
Wang, Zhao and Zhao_2 are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
  As per claim 10, arguments analogous to those applied for claims 1 and 9 are applicable for claim 10. 

9.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao et al. (US 2011/0249741) in further view of Panusopone et al. (US 2019/0222835) hereinafter “Panusopone”.
As per claim 11, Wang and Zhao discloses the method of claim 1, wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor); however, Wang or Zhao do not explicitly disclose wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: determining whether a size of the 
In the same field of endeavor, Panusopone discloses wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: determining whether a size of the current block is smaller than a specific size; when the size of the current block is smaller than the specific size, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraph 0123, The type of planar prediction applied may be indicated by signaling in the bitstream. For example, for each of the three steps of unequal weight planar prediction described above, the adaptive approach may be indicated by either explicit, implicit means, or a combination of explicit and implicit means. For example, flag can be used for explicit signaling, while slice type, CU size or number of non-zero quantized coefficient can be used as an implicit indicator);
Wang, Zhao and Panusopone are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
 As per claim 12, Wang and Zhao discloses the method of claim 1, wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: obtaining, through a bitstream, a residual signal including transform 
However, Wang or Zhao do not explicitly disclose wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: determining whether a number of non-zero transform coefficients among transform coefficients of the current block is smaller than a specific number; when the number of non-zero transform coefficients is smaller than the specific number, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed; 
In the same field of endeavor, Panusopone discloses wherein the determining whether the PDPC or the weighted intra prediction of the current block is performed includes: determining whether a number of non-zero transform coefficients among transform coefficients of the current block is smaller than a specific number; when the number of non-zero transform coefficients is smaller than the specific number, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraph 0123, The type of planar prediction applied may be indicated by signaling in the bitstream. For example, for each of the three steps of unequal weight planar prediction described above, the adaptive approach may be indicated by either explicit, implicit means, or a combination of explicit and implicit means. For example, flag 
Wang, Zhao and Panusopone are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482